&

AO 199A Rev. CHL EACS SP OUSSER SCAB S Filed 09/15/20 Page 1of 3 "Mt —*—

UNITED STATES OF AMERICA,

RIGOBERTO CARRANSA,

UNITED STATES DISTRICT Court
for the

Eastern’ District of California.

 

V.

Case No. . 1:20-MJ-00099 EPG

 

 

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

The defendant must advise the court or.the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence tha
the court may impose.

The defendant must appear at: United States District Court, District of Nevada, Las Vegas Division
. Place

r
Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, 1% Floor, Las Vegas, Nevada _89101-706

 

on Undetermined - to be advised of next court date by the District Court of Nevada
. Date and Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance and Compliance Bond, if ordered. ed
 

« 1

AO'199B ea ABRsEBes FRB QMR chal GraitiANGRUMENGReraly led O9/15/ 20 Page 2 of 3 Page| 2 Jof [3 | Pages

CARRANSA, Rigoberto
Doc. No: 1:20-MJ-00099-EPG-001

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods wil! not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below: -

M (6) ~~ - The defendant is placed in the custody of:
Name of person or organization Angelica Maria Cortes

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears. Or . . .
SIGNED: C |

 

. CUSTODIAN | |
Ma (7) The defendant must:

4 (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;

4 ' (b) report as directed to the Pretrial Services Agency on the first working day following your release from custody;

Mi (c) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
without prior approval of PSO; travel restricted to Eastern District of California and the District of Nevada for
Court purposes only, unless otherwise approved in advance by PSO;

M (d) report any contact with law enforcement to your PSO within 24 hours;

M (e) cooperate in the collection of a DNA sample;

Mi (f) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;

M (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other

dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
currently under your control;
(h) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
(i) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner, and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
Mi (j) _ participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
to pay, as determined by the PSO; : ,
vi (k) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
release, the following sum of money or designated property: $5,000 unsecured bond signed by Jasmine Lopez-
Sanchez; and oo
wi (1) _ not apply for or obtain a passport or any other traveling documents during the pendency of this case.
 

“ , [-¢<v IW) -~- FTI cv © ,
« AOI99C (Rev. 09/08- EDCA [Fresno}) Advice of Penalties Page _ 3 _of 3 _.., Pages

ONS “Page sors

 

 

_TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment j is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;

‘ tamper with a witness; victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
altempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
_ intimidation are significantly more serious if they involve a killing or attempted killing.
! If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more ~ ~ you will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not
more than $250,000 or imprisoned for not more than five years, or both; .
(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both,
(4) a misdemeanor ~— you will be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

 

 

Acknowledgment of the Defendant

1 acknowledge that I am the defendant in this case and that | am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve ‘any sentence imposed.: | am aware of the penalties and sanctions
set forth above. ~

 

 

 

Dejendant's ‘s Signature

Directions to the United States Marshal .-

i defendant is ORDERED released afier processing.
we Afsfee ER
Judicial Officer's

Ene p. Crs yeon US. Masi sua se jh

Print&d name and title

  

DISTRIBUTION: COURT DEFENDANT = PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

 

pommel

     

iS

 
